FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-306
                  _____________________________

ALAN DALE COBY,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Judge.

                         August 30, 2018


PER CURIAM.

     Alan Dale Coby was charged with possession of a firearm by a
convicted felon and possession of a controlled substance. Coby
moved to suppress the evidence, alleging that the deputy who
found the gun and drugs did not have reasonable suspicion for the
traffic stop that led to the discovery. The trial court denied Coby’s
motion, and Coby later pleaded no contest, reserving the right to
appeal the order denying his suppression motion. See Fla. R. App.
P. 9.140(b)(2)(A)(i). We affirm.

     The pertinent facts are essentially undisputed. Officials
issued a be-on-the-lookout (BOLO) for a dark SUV heading north,
away from the scene of a shooting. Just one mile from the
shooting’s location—and only two or three minutes after receiving
the BOLO—a sheriff’s deputy spotted Coby’s vehicle (a dark SUV)
heading north. It was 4:15 in the morning and there were no cars
on the road but Coby’s. The deputy followed Coby’s SUV, while
asking dispatch for more information. Dispatch noted that the
suspect vehicle had aftermarket bumpers. The deputy, seeing
aftermarket bumpers on Coby’s SUV, executed a stop. After
smelling marijuana, the deputy administered Miranda warnings,
and Coby admitted he had a gun and drugs. The deputy searched
the SUV and found both. After further investigation, it was
determined that Coby had not been involved in the shooting that
led to the BOLO.

     On appeal, Coby contends only that the initial traffic stop was
unlawful. He does not argue that any of the deputy’s actions after
initiating the stop violated the Fourth Amendment. Thus, if we
conclude that the initial stop was lawful, we must affirm.

     “A trial court’s ruling on a motion to suppress comes to us
clothed with a presumption of correctness and, as the reviewing
court, we must interpret the evidence and reasonable inferences
and deductions derived therefrom in a manner most favorable to
sustaining the trial court’s ruling.” Murray v. State, 692 So. 2d 157,
159 (Fla. 1997). When an officer makes a stop in reliance on a
BOLO report, courts may consider the “the length of time and
distance from the offense, the specificity of the description of the
vehicle and its occupants, and the source of the BOLO information”
in determining whether the totality of the circumstances
supported the stop. Partlow v. State, 134 So. 3d 1027, 1030 (Fla.
1st DCA 2013). Time of day and the number of cars on the road
may also be considered. See Cobb v. State, 642 So. 2d 656, 659 (Fla.
1st DCA 1994).

     Here, the trial court concluded that the time of the stop
(around 4:15 a.m.), the fact that there were no other cars on the
road, the fact that Coby’s SUV matched the description (including
having aftermarket bumpers), and the fact that Coby was
traveling near the shooting (and just minutes afterward) together
supported a conclusion that the traffic stop did not violate the
Fourth Amendment. And we conclude—based on the totality of the
circumstances—that the trial court’s conclusion was correct.

    AFFIRMED.
                                  2
ROBERTS, RAY, and WINSOR, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Kasey Lacey, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kaitlin Weiss and
Tabitha Herrera, Assistant Attorneys General, Tallahassee, for
Appellee.




                              3